UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
JAMES STEWART, on behalf of himself
and all others similarly situated,

                         Plaintiff,              MEMORANDUM & ORDER
                                                 17-CV-2745(JS)(SIL)
             -against-

SELIP & STYLIANOU, LLP,

                    Defendant.
-----------------------------------X
APPEARANCES
For Plaintiff
James Stewart:                Mitchell L. Pashkin, Esq.
                               775 Park Avenue, Ste. 255
                               Huntington, NY 11743

For Defendant
Selip & Stylianou LLP:                Robert L. Arleo, Esq.
                                      380 Lexington Avenue, 17th Floor
                                      New York, NY 10168

                                      Sestino Steven Barone, Esq.
                                      Selip & Stylianou, LLP
                                      199 Crossways Park Drive
                                      Woodbury, NY 11797

SEYBERT, District Judge:

             Pending   before   the    Court    in   this   matter   commenced

pursuant to the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692 et seq. (“FDCPA”), are: (1) Plaintiff James Stewart’s

(“Plaintiff”) motion for summary judgment (Pl.’s Mot., Docket

Entry 23), (2) Defendant Selip & Stylianou’s (“Defendant”) motion

for summary judgment (Def.’s Mot., Docket Entry 24), and (3)

Magistrate    Judge    Steven   I.    Locke’s   Report   and   Recommendation

(“R&R”) issued on July 26, 2018 recommending that the Court deny
Plaintiff’s    motion   and   grant   Defendant’s     motion    (R&R,   Docket

Entry 38).     Plaintiff alleges that a letter from Defendant dated

December 3, 2015 violated Section 1692e of the FDCPA (“Section

1692e”).1    (Compl., Docket Entry 1-1, at ECF pp. 8-16, ¶¶ 26-27;

Dec. 2015 Letter, Docket Entry 1-1, at ECF p. 18.)              On August 9,

2018,   Plaintiff    filed    objections   to   the   R&R,     and   Defendant

responded on August 13, 2018. (Pl.’s Obj., Docket Entry 39; Def.’s

Resp., Docket Entry 40.)        For the following reasons, Plaintiff’s

objections are OVERRULED, and the Court ADOPTS Judge Locke’s R&R

in its entirety.

                                 DISCUSSION

             “When evaluating the report and recommendation of a

magistrate judge, the district court may adopt those portions of

the report to which no objections have been made and which are not

facially erroneous.”     Walker v. Vaughan, 216 F. Supp. 2d 290, 291

(S.D.N.Y. 2002) (citation omitted).           A party may serve and file

specific, written objections to a magistrate judge’s report and

recommendation within fourteen days of being served with the

recommended disposition.         See FED. R. CIV. P. 72(b)(2).             Upon

receiving     any   timely    objections   to   the    magistrate       judge’s

recommendation, the district court “may accept, reject, or modify,




1 Plaintiff voluntarily withdrew his other claims prior to the
issuance of Judge Locke’s R&R. (See Stip. & Order, Docket
Entry 32; Minute Order, Docket Entry 37.)
                                      2
in whole or in part, the findings or recommendations made by the

magistrate judge.”       28 U.S.C. § 636(b)(1)(C); see also FED. R. CIV.

P. 72(b)(3).      A party that objects to a report and recommendation

must     point    out   the     specific       portions   of    the    report      and

recommendation to which they are objecting.                 See Barratt v. Joie,

No. 96-CV-0324, 2002 WL 335014, at *1 (S.D.N.Y. Mar. 4, 2002).

             When a party raises an objection to a magistrate judge’s

report, the Court must conduct a de novo review of any contested

sections of the report.           See Pizarro v. Bartlett, 776 F. Supp.

815, 817 (S.D.N.Y. 1991).             However, where a party “makes only

conclusory       or   general    objections,      or   simply    reiterates        his

original     arguments,         the   Court       reviews      the     Report      and

Recommendation only for clear error.”              Walker, 216 F. Supp. 2d at

291 (internal quotation marks and citation omitted).

             Section 1692e of the FDCPA prohibits the use of “any

false,     deceptive,    or     misleading      representation        or   means   in

connection with the collection of any debt.”                15 U.S.C. § 1692e.

             In a letter dated December 3, 2015 (the “December 2015

Letter”), Defendant advised Plaintiff that it was initiating a

lawsuit in state court to collect an outstanding balance of

$3,182.84 owed by Plaintiff (the “State Court Action”) and that

“legal documents ha[d] already been forwarded for filing with the




                                           3
court.”2    (Dec. 2015 Letter.)    The State Court Action was filed on

December 9, 2015.     (See Summons & Compl.)          It is undisputed that,

in addition to the balance due, the complaint in the State Court

Action sought costs associated with the lawsuit.              (R&R at 2.)   The

December 2015 Letter did not disclose that the balance could

increase due to costs or fees.

            Plaintiff argues that because Defendant was seeking

costs associated with the State Court Action at the time the

December 2015 Letter was sent, payment of the amount stated in the

letter would not have satisfied the debt, rendering the letter

deceptive    and   misleading   under      Section    1692e   and   the   Second

Circuit’s    recent   decision    in       Taylor    v.   Financial   Recovery

Services, 886 F.3d 212 (2d Cir. 2018).               According to Plaintiff,

Judge Locke failed to take into account that the complaint in the

State Court Action was drafted before the December 2015 Letter was

sent and that the State Court Action was formally commenced within

several days of Plaintiff’s receipt of the letter.             (Pl.’s Obj. at

2.)   Plaintiff concludes that, as a result, “it cannot be said

that the debt would have remained static long enough to permit a

consumer to satisfy the debt through prompt repayment of the

balance set forth in the letter.”           (Pl.’s Obj. at 2.)




2 The Summons and Complaint in the State Court Action were dated
November 30, 2015. (Summons & Compl., Def.’s Mot., Ex. 4,
Docket Entry 24-5.)
                                       4
          The Court disagrees.   Judge Locke considered these facts

but concluded that because “the recovery of such costs depended on

the successful litigation of the State Court Action[,] . . . . the

costs of the State Court Action could not have accrued” when

Plaintiff received the December 2015 Letter. (R&R at 8.) In other

words, the balance was static even after the commencement of the

State Court Action because costs had not been awarded, and in fact,

might never be awarded.   The Court is persuaded by Judge Locke’s

reasoning; Defendant’s failure to disclose the possibility that

the state court might award costs to Defendant at some point in

the future if Defendant prevailed in the State Court Action is not

a violation of Section 1692e.

          Finally, Plaintiff argues--for the first time--that the

affidavit of Mitchell Selip (the “Selip Affidavit”) demonstrates

that the debt was not static after the commencement of the State

Court Action.3   (Pl.’s Obj. at 2; Selip Aff., Def.’s Mot., Ex. 2,

Docket Entry 24-3.)   Paragraph 26 of the Selip Affidavit states:

“If the herein Plaintiff had paid the $3,182.84 at any time prior

to the commencement of the New York City Civil Court lawsuit, his




3 As the affidavit was filed with Defendant’s motion for summary
judgment, Plaintiff could have raised this argument in his
opposition, but he elected not to file an opposition to
Defendant’s motion. (Pl.’s Resp. Ltr., Docket Entry 27.)
Further, Plaintiff did not raise this argument in his reply
brief in further support of his motion. (See Pl.’s Reply,
Docket Entry 29.)
                                 5
. . . debt would have been considered paid in full by . . . the

Defendant.”    (Selip Aff. ¶ 26.)      Plaintiff interprets this to mean

that    Defendant    would    not   have    accepted      $3,182.84    in   full

satisfaction    of   the     debt   after   the   State    Court   Action    was

commenced, and as a result, the balance was increasing.                However,

a review of the entire Affidavit makes clear that Defendant only

seeks court costs after judgment is entered.               (Selip Aff. ¶ 5.)

It states: “Only if legal action is commenced against a consumer

does [creditor] seek actual disbursements incurred associated with

any lawsuit, and even then only upon entry of judgment and only

for the amount awarded in the judgment entered by the court.”

(Selip Aff. ¶ 5.)     Further, Selip attests that Defendant “does not

seek any additional interest, costs, and/or additional fees in

regard to any . . . defaulted debt balance prior to the time a

judgment is entered by the court.”          (Selip Aff. ¶ 6.)         Thus, even

if costs were ultimately awarded, the balance remained static at

least until judgment was entered in the State Court Action.

Plaintiff’s contention that the balance was increasing as of the

date of the commencement of the State Court Action is further

undermined by letters sent by Defendant to Plaintiff in January

2016.    (See Jan. 26, 2016 Letter, Def.’s Mot., Ex. 7, Docket Entry

24-8; Jan. 29, 2016 Letter, Def.’s Mot., Ex. 8, Docket Entry 24-

9.)     Both letters state that the balance due as of that date was



                                       6
$3,182.84--the same amount reflected in the December 2015 Letter

and sought in the State Court Action.

                               CONCLUSION

           The Court has considered Plaintiff’s objections and

finds them to be unpersuasive.       Therefore, Plaintiff’s objections

are OVERRULED.    Judge Locke’s R&R is thorough and well-reasoned,

and the Court ADOPTS it in its entirety.           Plaintiff’s motion for

summary judgment (Docket Entry 23) is DENIED.           Defendant’s motion

for   summary   judgment   (Docket   Entry   24)   is   GRANTED,   and   the

Complaint is DISMISSED WITH PREJUDICE.        The Clerk of the Court is

directed to enter judgment accordingly and mark the case CLOSED.



                                         SO ORDERED.


                                         /s/ JOANNA SEYBERT______
                                         Joanna Seybert, U.S.D.J.

Dated:   September   30   , 2018
         Central Islip, New York




                                     7
